 646DECISIONSOF NATIONALLABOR RELATIONS BOARDRaytee Company and International Association ofMachinists and AerospaceWorkers,AFL-CIO,Petitioner.Case 21-RC-14354March 14, 1977SUPPLEMENTAL DECISION ANDDIRECTION TO OPEN AND COUNTCHALLENGED BALLOTSBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLoPursuant to authoritygranted itby the NationalLaborRelations Board under Section 3(b) of theNational LaborRelationsAct, as amended, a three-member panel has considered determinative chal-lenges in an electionheld on December 19, 1975,1and the Hearing Officer's reportrecommendingdispositionof same. The Board has reviewed therecord in light of the exceptions and brief2 andhereby adoptsthe HearingOfficer's findings only tothe extenttheyare consistentwith our decisionherein.The Hearing Officer found that Robert Stathamand Richard Donaaremanagerialemployees andthatCohrt is anofficeclericalemployee.Hetherefore recommended that thechallengesto theirballotsbe sustained.The Employer contends that allthree employeesare plant clericalsand are thereforeeligible to votein the election.3We fmd merit to thiscontention.Robert StathamRobert Statham holds the title of productioncontrol clerk and is responsible for scheduling jobsthrough the various production stages of the Employ-er's operation.His duties include writing purchaseorders and preparing production control cards forsome jobs.Once the planning department assigns aiThe electionwas conducted pursuant to a Stipulationfor CertificationUpon ConsentElection The tally was43 for,and 39 against, the Petitioner;there wereIvoidand 4 challenged ballots.Thereafter,on December 29,1975, the Employer filed timelyobjectionsto conductaffecting the results ofthe election.The Regional Directorconducted an investigation of theobjections and on February 9, 1976,issued his Report on Challenged Ballotsand Objections.In his report,the Regional Director recommended to theBoard that the objections and the challenge to the ballotcast by ClaudioFunez be overruled, that thechallenges to the ballotscast by Clara Cohrt,Robert Statham,and Richard Dona be sustained,and that aCertification ofRepresentative issue.Thereafter,on March 1,1976, the Employer filed timely exceptions to theRegional Director'sReport on Challenged Ballots and Objections with asupporting brief In a Decision and Direction datedMay 25, 1976 (notreported in punted volumesof NLRBdecisions),the Board overruled theEmployer'sobjections and the challenge to the ballot castby Funez, butordered thata hearing beheld for the purpose ofreceiving evidence todeterminethe eligibility of Cohrt,Statham, and Dona if,after opening andcounting Funez'ballot,their challenged ballots wouldaffect theresults ofthe election.Funez'ballot,when counted,did not determine the outcome ofthe electionPursuant to a notice of hearing on challenged ballots issued on June 16,228 NLRB No. 77job to a particular department, Statham schedules itbased on customer demand and his understanding ofthe time it will take to complete production. Stathamhas authority to rearrange work in the shop to meetdelivery requirements of customers. However, hedoes not have the authority to schedule overtime forproduction employees if a job is delayed, nor does hehave authority to guarantee a completion date to acustomer. Statham receives the same fringe benefitsas production and maintenance employees, is hourlypaid, and punches a timeclock. His rate of pay iswithin the range of other production employeesincluded in the unit.Statham sharesa smalloffice located off theproduction floor with employees Dona and Cohrt.However, nearly 50 percent of his time is spent onthe production floor, keeping track of the progress ofvarious jobs. Like Dona and Cohrt, Statham issupervised by the materials manager, who alsosupervises shipping employees, the dockmen, and thetool crib attendant. Like Statham, Dona and Cohrtfill in for the shipping clerk when the latter is absentor away from his station. Similarly, Statham, Dona,and Cohrt substitute for each other. Although onoccasionmanagementofficialswillask Stathamrather than his supervisor about production-relatedmatters, the record establishes that information issought from Statham because of his special skills andexperience and not because he is responsible forexercising any independent authority on the Employ-er's behalf.Although the Hearing Officer found it unnecessaryto reach the issue of Statham's supervisory status, theevidence establishes that Statham is not a supervisorwithin the meaning of Section 2(11) of the Act.Statham has no authority to hire, fire, discipline, orevaluate other employees, nor does he have anyauthority to recommend such actions. Although hemay have made occasional reports of employee1976, by theRegional Director and an order rescheduling hearing issued onJune 18, 1976, by theActing Regional Director, a hearingwas held on July14, 15, and 19, 1976, beforeHearing Officer JosephM. Connors. OnNovember 10, 1976, the Hearing Officer issuedand dulyserved on theparties his Report and Recommendations on the challenges in which herecommended the challenges to the ballots of Robert Statham, RichardDona,and Clara Cohrtbe sustained.Thereafter, the Employer filedexceptions to the Hearing Officer's report and a supporting brief. Inaddition toexceptions to the HearingOfficer'srecommendations, theEmployer excepts to the refusal to find merit to itsobjections to theelection.The objectionshave previously been dismissed and the Employer has notalleged any special circumstanceswhich wouldrequire the Board toreexamine its prior decision.2The Employer's request for oral argumentisherebydenied inasmuchas the record,exceptions,and briefs adequately present the issues andpositions of the parties.3The stipulated unit consistsof "all productionand maintenanceemployees,including all shipping and receiving employees,warehousemen,stock clerks and truckdnvers;excluding all officer clericalemployees,guards, watchmen,professional employees,all supervisorsas defined in theAct, asamended." RAYTEE CO.647misconduct, such reports have been independentlyinvestigatedby recognized supervisors. Similarly,although Statham is responsible for scheduling workthroughout the plant, he does so within a prescribedformula in which priorities are dictated by custom-ers' needs and not by any independent determinationon his part. Furthermore, to the extent that Stathamdirects other employees, such directions are routinein nature.On the basis of the foregoing, we find that Stathamisneither a managerial employee nor a supervisorbut is a plant clerical employee who has commoninterestswith the production and maintenanceemployees.ContainerResearchCorporation,188NLRB 586 (1971). We therefore overrule the chal-lenge to his ballot.Richard DonaRichardDona's job title is "expediter." He isresponsible for coordinating work being performedfor the Employer by outside manufacturers. Donahas no authority to decide which jobs will be sent outor which company will utilized. He prepares theexpediting orders which are signed by his supervisor.On occasion, Dona' physically transports materialsfrom the production floor to the shipping andreceiving department and his working hours arearranged so that he can transport to shipping allmaterials completed by production employees butleft on the floor at the end of their regular work shift.Dona has frequent contact with production em-ployees because of his responsibility in coordinatingthe work performed by outside companies with thejobs completed at the Employer's facility. Dona isalso assigned the task of keeping a running inventoryon parts for spindle assembly, one of the productiondepartments. In the event additional purchases forthe department are necessary, Dona must receiveauthority from his supervisor before placing anorder.Dona punches a timeclock, is hourly paid, and hassimilarbenefits to production and maintenanceemployees. Like Statham, his hourly rate is wellwithin the range of other production and mainte-nance employees.It is clear that Dona's responsibilities are directlyconcerned with unit work, and all authority heexercises on behalf of the Employer is a result ofprior approval from his own supervisor or conformsto the Employer's existing policies.We thereforeconclude that Dona is not a managerial employeebut a plant clerical employee,4 and hereby overrulethe challenge to his ballot.ContainerResearchCorporation, supra.Clara CohrtClaraCohrt,whose title is buyer, handles allrequisitions for the purchases of tools and suppliesneeded by the Employer. Cohrt receives requisitionsfrom employees and, after locating a vendor, types apurchase order and has it signed by her supervisorbefore it is mailed. Cohrt also prepares the docu-ments relating to all export and import items, andparticipates in the monthly inventory of parts in theshop.Although Cohrt types an occasional letter for hersupervisor, her major responsibilities are concernedwith preparing forms for purchasing. As notedabove, she shares an office with Statham and Donawhich is located next to the production area andacross the street from the building in which the officeclerical employees work. Cohrt has little contact withemployees who do not work in the production area.She is hourly paid and her work hours are identicalto those of the production and maintenance employ-eesand different from those of office clericalemployees.Cohrt enjoys the same benefits as production andmaintenance employees as well as a salary within therange of production and maintenance employees.On the basis of the above and the entire record as awhole, we find that Cohrt is a plant clerical employeewhose duties are directly related to unit work and wetherefore overrule the challenge to her ballot.RisdonManufacturing Company, Inc.,195NLRB 579, 581(1972).DIRECTIONIt is hereby directed that the Regional Director forRegion 21 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Supplemental Decision andDirection To Open and Count Challenged Ballots,open and count the ballots of Robert Statham,RichardDona, and Clara Cohrt, and thereafterprepare and cause to be served on the parties arevised tally of ballots and take such further action asis appropriate.4Althoughat the hearing Petitioner contended that Dona was asupervisor if not a managerial employee,there is noevidence to support thatcontention